DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s response filed 01/20/2021 has been entered. Claims 11 and 13 remain withdrawn due to a species election requirement. Accordingly, claims 1-20 are pending with 1-10, 12, and 14-20 under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claims 1, 3-5, 7-10, 12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,718,038 in view of Kudo et al. (US 4421571 A; of record).
Regarding instant claims 1 and 5, US ‘038 meets the claimed composition in claims 1 and 5 in the following manner:
Element (wt %)
Instant Invention
Location
 
US Patent No. 10,718,038
Location
Cr
37.49-65
Instant claim 1
 
34-70
Claim 1
Ni
18-40 (claim 1)23-40 (claim 5)
Instant claims 1 and 5
 
17-45
Claim 1
Fe
10-33
Instant claim 1
 
10-35
Claim 1
Mn
0.1-2
Instant claim 1
 
0.1-2
Claim 1
Si
0.1-1.0
Instant claim 1
 
0.1-1
Claim 1

0.005-0.05
Instant claim 1
 
-
-
Cu
0.1-5.0
Instant claim 1
 
-
-
P
0<P≤0.04
Instant claim 1
 
0<P≤0.04
Claim 3
S
0<S≤0.01
Instant claim 1
 
0<S≤0.01
Claim 3
C
0<C≤0.03
Instant claim 1
 
0<C≤0.03
Claim 1
N
0<N≤0.02
Instant claim 1
 
0<N≤0.02
Claim 1
O
0<O≤0.03
Instant claim 1
 
0<O≤0.03
Claim 1

	
	With regard to the limitation in instant claim 1 of the Cr content being the highest of all components, at least in the case where the Cr content of US ‘038 is 70% (upper bound of Cr in US ‘038), it would be the highest of all components.
	However, US Patent ‘038 is silent regarding the presence of Al or Cu. 
	Kudo teaches a Cr/Ni/Fe based alloy (Abstract; col. 4), and further teaches including Al in an amount of up to 0.5% (col. 7, lines 29-32) and Cu in an amount of up to 2.0% (col. 8, lines 55-63), which overlap with the claimed ranges of 0.005-0.05% and 0.1-5.0%, respectively. Al is effective as a deoxidizing agent without having adverse effects on the properties of the alloy (col. 7, lines 29-32), while Cu improves the corrosion resistance (col. 8, lines 55-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘038 to include Al and Cu in the amounts disclosed by Kudo in order to deoxidize the alloy and to improve its corrosion resistance.
	Regarding instant claims 3, 7, 14, and 17, these claims are met by claim 2 of US ‘038.
	Regarding instant claims 4, 8, 15, 16, 18, 19, and 20, these claims are met by claim 4 of US ‘038.
	Regarding instant claims 9-10, these claims are met by claim 5 of US ‘038.
Regarding instant claim 12, this claim is met by claim 5 of US ‘038, and is further rendered obvious by US ‘038 who further teaches casting the alloy (Fig. 2, step 2; col. 4, line 19). 
Instant claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,718,038 in view of Kudo et al. (US 4421571 A; of record), as applied to instant claims 1 and 5 above, and further in view of Hidaka et al. (US 5425822 A).
Regarding instant claims 2 and 6, US ‘038 and Kudo teach the two phase alloy as applied to claims 1 and 5 above, but are silent regarding the presence of Mo.
	Hidaka teaches a chromium-base alloy containing Ni and Fe (Abstract) and further teaches including Mo in an amount of 1.0-6.5% in order to increase the strength of the alloy (col. 4, lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of US ‘038 in view of Kudo to further include Mo in the above amount, in order to increase the strength of the alloy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (US 5425822 A; of record) in view of Larsson et al. (US 20160319405 A1; of record).
Regarding claims 1 and 5, Hidaka teaches a hard-facing chromium-base alloy consisting essentially of the following elements (Abstract; col. 2) (Note: all element percentages in this office action are expressed in terms of weight % unless otherwise stated):

Element (wt %)
Instantly claimed composition
Hidaka
Location
Major component
 

37.49-65
Balance of >40%
Abstract
Ni
18-40 (claim 1)23-40 (claim 5)
30-48.0
Abstract
Fe
10-33
0-15
Col. 2, lines 20-22
Accessory component
 
Mn
0.1-2
-
 -
Si
0.1-1.0
0.1-3.0 (optional)
Col. 2, line 26
Al
0.005-0.05
0.01-0.12 (optional)
Abstract
Col. 2, lines 33-39
Cu
0.1-5.0
-
 -
Impurities
 
P
0<P≤0.04
-
 -
S
0<S≤0.01
-
 -
C
0<C≤0.03
-
 -
N
0<N≤0.02
-
 -
O
0<O≤0.03
0.01-0.1 (optional)
Abstract
Col. 2, lines 38-39


With regard to the Cr, Ni, Fe, Si, Al, and O contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). With regard to the P, S, C, and N contents, which have lower bounds of “more than 0%” (i.e. not inclusive of 0%), P and S are known in the metallurgical arts to be impurities and are therefore excluded from alloys, but are inevitably present because of their presence in the environment. Thus, although P and S are not added, it is prima facie expected they are present in infinitesimally small percentages that are “more than 0%”. With regard to the C and N contents Hidaka expresses that carbon is optional (col. 2, lines 24-25); thus, in the case in which C and N are not added to the alloy, it is prima facie expected that there may still be some residual C and N in the environment that may result in impurities in the alloy, as C and N are among the most abundant elements in the environment, prima facie expected to result in amounts that are “more than 0%” even if C and N are not actively added to the alloy.
With regard to the limitation of “wherein the percentage content of Cr is the highest of all components in the two-phase alloy”, Hidaka teaches that Cr is the balance of the alloying elements (Abstract), and all of the inventive examples possess Cr in the greatest percentages by weight (See Tables 1, 3, 5-6, 8-9, and 11-13 of Hidaka), which meets the limitation.
	Hidaka is silent regarding the presence of Mn or Cu, and is further silent regarding the alloy comprising two phases of a ferrite phase and an austenite phase in a mixed state.
	
	Larsson teaches a ferritic-austenitic steel which contains a large amount of Cr (Abstract). Larsson further teaches including Mn in an amount of 0-4.0 wt%, which overlaps with the claimed range of 0.1-2% mass, and that Mn is considered to be austenite-stabilizing [0109]. Larsson additionally teaches including Cu in an amount of 0-1.0 wt%, which overlaps with the claimed range of 0.1-5.0 wt%, and that Cu improves the general corrosion resistance in acid environments [0114]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hidaka’s alloy to include the two-phase ferritic-austenitic structure as taught by Larsson, as doing so would result in improved corrosion resistance [0118]. Furthermore, it would have been obvious to one of ordinary skill in the art to 
	Regarding claim 2, Hidaka and Larsson teach the alloy as applied to claim 1 above, and Hidaka further teaches that the alloy contains 1.0-6.5% of Mo (Abstract), which overlaps with the claimed range of 0.1-3.0%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
	Regarding claim 3, Hidaka and Larsson teach the alloy as applied to claim 1 above, and as discussed above, Hidaka further teaches that oxygen is optional (based on the language “oxygen may also be added to the alloy”; see Abstract). Hidaka further teaches Nb and Ti are also optional elements (col. 5, lines 48-68). Although Hidaka does not explicitly relate the Nb and Ti contents to the C, N, and O contents, a numerical relationship inherently exists. As discussed above, C, N, and O are understood to be present in infinitesimally small amounts (i.e. >0%) as impurities. Thus, with regard to the claimed ratio of 0.8 to 2 times of the total atomic content ratio of C, N, and O, the resulting range Nb and Ti contents would essentially also be infinitesimally small (i.e. >0%), which is consistent with the embodiments in which Nb and Ti are not present in the alloy.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 4, Hidaka and Larsson teach the alloy as applied to claim 1 above, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
	Regarding claim 6, Hidaka and Larsson teach the alloy as applied to claim 5 above, and Hidaka further teaches that the alloy contains 1.0-6.5% of Mo (Abstract), which overlaps with the claimed range of 0.1-3.0%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 7, Hidaka and Larsson teach the alloy as applied to claim 5 above, and as discussed above, Hidaka further teaches that oxygen is optional (based on the language “oxygen may also be added to the alloy”; see Abstract). Hidaka further teaches Nb and Ti are also optional elements (col. 5, lines 48-68). Although Hidaka does not explicitly relate the Nb and Ti contents to the C, N, and O contents, a numerical relationship inherently exists. As discussed above, C, N, and O are understood to be present in infinitesimally small amounts (i.e. >0%) as impurities. Thus, with regard to the claimed ratio of 0.8 to 2 times of the total atomic content ratio of C, N, and O, the resulting range Nb and Ti contents would essentially also be 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 8, Hidaka and Larsson teach the alloy as applied to claim 5 above, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
	Regarding claims 9-10, Hidaka and Larsson teach the alloy as applied to claims 1 and 5 above, respectively. The resulting alloy itself alone meets the BRI of a two-phase alloy product “which is a product using a two phase alloy”, which meets the claims.
	Regarding claim 12, Hidaka and Larsson teach the alloy as applied to claim 10 above. For preparation of some specimens for mechanical testing, Hidaka teaches casting the composition into a mould to produce a cast body (col. 7, lines 4-9), which meets the claim.
	Regarding claim 14, Hidaka and Larsson teach the alloy as applied to claim 2 above, and as discussed above, Hidaka further teaches that oxygen is optional (based on the language “oxygen may also be added to the alloy”; see Abstract). Hidaka further teaches Nb and Ti are 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claims 15, 16, 18, and 19, Hidaka and Larsson teach the alloy as applied to claims 2, 14, 6, and 7, respectively, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.
Regarding claim 17, Hidaka and Larsson teach the alloy as applied to claim 6 above, and as discussed above, Hidaka further teaches that oxygen is optional (based on the language “oxygen may also be added to the alloy”; see Abstract). Hidaka further teaches Nb and Ti are 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 20, Hidaka and Larsson teach the alloy as applied to claim 17 above, but Hidaka is silent regarding the occupation ratio of the ferrite phase.
	Larsson teaches that the ferrite content is in the range of 30-70% by volume [0118], which overlaps with the claimed range of 10-95%. A ferrite content of 30-70% is important for the corrosion resistance [0118].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hidaka and Larsson with the ferrite content of Larrson, as doing so would improve the corrosion resistance.

Claims 1, 3-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noujima et al. (U.S. Patent No. 10,718,038; of record) in view of Kudo et al. (US 4421571 A; of record).
NOTE: In the interest of clarity of the record, Noujima U.S. ‘038 is available as 102(a)(1) art in view that Applicant has not perfected the foreign priority claim. As such, the ‘038 patent is available as prior art due to the exception to the exception described at MPEP 2153.01a. Applicant is suggested to 1) perfect the foreign priority claim or 2) file a declaration under 37 CFR 1.130 such that at least one 102(b)(1) exception would apply.
Regarding instant claims 1 and 5, Noujima teaches a two phase alloy containing ferrite and austenite in a mixed state (Abstract) which meets the claimed composition in claims 1 and 5 in the following manner:
Element (wt %)
Instant Invention
Location
 
Noujima
Location
Cr
37.49-65
Instant claim 1
 
34-70
Claim 1
Ni
18-40 (claim 1)23-40 (claim 5)
Instant claims 1 and 5
 
17-45
Claim 1
Fe
10-33
Instant claim 1
 
10-35
Claim 1
Mn
0.1-2
Instant claim 1
 
0.1-2
Claim 1
Si
0.1-1.0
Instant claim 1
 
0.1-1
Claim 1
Al
0.005-0.05
Instant claim 1
 
-
-
Cu
0.1-5.0
Instant claim 1
 
-
-
P
0<P≤0.04
Instant claim 1
 
0<P≤0.04
Claim 3
S
0<S≤0.01
Instant claim 1
 
0<S≤0.01
Claim 3
C
0<C≤0.03
Instant claim 1
 
0<C≤0.03
Claim 1
N
0<N≤0.02
Instant claim 1
 
0<N≤0.02
Claim 1
O
0<O≤0.03
Instant claim 1
 
0<O≤0.03
Claim 1

	
	With regard to the limitation in instant claim 1 of the Cr content being the highest of all components, at least in the case where the Cr content of Noujima is 70% (upper bound of Cr in Noujima), it would be the highest of all components.
	However, Noujima is silent regarding the presence of Al or Cu. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noujima to include Al and Cu in the amounts disclosed by Kudo in order to deoxidize the alloy and to improve its corrosion resistance.
	Regarding claim 3, Noujima and Kudo teach the two phase alloy as applied to claim 1 above, and Noujima further teaches that the constitutional component(s) of the two-phase alloy further the total content of the V, Nb, Ta and Ti being in the range of 0.8 times or more and 2 times or less of the total content of the C, N and O (claim 2 of Noujima).
	Regarding claims 4 and 8, Noujima and Kudo teach the two phase alloy as applied to claims 1 and 5 above, respectively, and Noujima further teaches that the ferrite phase has an occupation ratio of 10% or more and 90% or less (claim 4 of Noujima).
	Regarding claim 7, Noujima and Kudo teach the two phase alloy as applied to claim 1 above, and Noujima further teaches that the constitutional component(s) of the two-phase alloy further the total content of the V, Nb, Ta and Ti being in the range of 0.8 times or more and 2 times or less of the total content of the C, N and O (claim 2 of Noujima).
	Regarding claims 9 and 10, Noujima and Kudo teach the two phase alloy as applied to claims 1 and 5 above, respectively, and Noujima further teaches a product comprising the two-phase alloy (claim 5 of Noujima).
Regarding claim 12, Noujima and Kudo teach the two phase alloy as applied to claim 10 above, and further teaches casting the alloy (Fig. 2, step 2; col. 4, line 19).
	
Claims 2, 6, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noujima et al. (U.S. Patent No. 10,718,038; of record) in view of Kudo et al. (US 4421571 A; of record).
	Regarding claims 2 and 6, Noujima and Kudo teach the two phase alloy as applied to claims 1 and 5 above, but are silent regarding the presence of Mo.
	Hidaka teaches a chromium-base alloy containing Ni and Fe (Abstract) and further teaches including Mo in an amount of 1.0-6.5% in order to increase the strength of the alloy (col. 4, lines 41-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of Noujima in view of Kudo to further include Mo in the above amount, in order to increase the strength of the alloy.
Regarding claim 14, Noujima, Kudo, and Hidaka teach the two phase alloy as applied to claim 2 above, and Noujima further teaches that the constitutional component(s) of the two-phase alloy further the total content of the V, Nb, Ta and Ti being in the range of 0.8 times or more and 2 times or less of the total content of the C, N and O (claim 2 of Noujima).
Regarding claims 15 and 16, Noujima, Kudo, and Hidaka teach the two phase alloy as applied to claims 2 and 14 above, and Noujima further teaches that the ferrite phase has an occupation ratio of 10% or more and 90% or less (claim 4 of Noujima).
Regarding claim 17, Noujima, Kudo, and Hidaka teach the two phase alloy as applied to claim 6 above, and Noujima further teaches that the constitutional component(s) of the two-
Regarding claims 18, 19, and 20, Noujima, Kudo, and Hidaka teach the two phase alloy as applied to claims 6, 7, and 17 above, and Noujima further teaches that the ferrite phase has an occupation ratio of 10% or more and 90% or less (claim 4 of Noujima).
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
The applicant’s arguments concerning the non-statutory double patenting rejection (see pages 2-3 of arguments) are not found persuasive, as they are only based on a statement that the claimed ranges are critical, without presenting any substantive evidence or rationale. The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record (MPEP 716.01(c)). With regard to the limitation in instant claim 1 of the Cr content being the highest of all components, at least in the case where the Cr content of US ‘038 is 70% (upper bound of Cr in US ‘038), it would be the highest of all components.
With regard to the 103 rejection, the primary arguments are based on the limitation in claim 1, that “the percentage content of Cr is the highest of all components in the two-phase alloy”. With regard to the limitation of “wherein the percentage content of Cr is the highest of all components in the two-phase alloy”, Hidaka teaches that Cr is the balance of the alloying elements (Abstract), and all of the inventive examples possess Cr in the greatest percentages by weight (See Tables 1, 3, 5-6, 8-9, and 11-13 of Hidaka), which meets the limitation. The applicant has not presented any evidence or rationale against this limitation, other than “Hidaka allows for there to be more Ni than Cr”, which has already been addressed in the 103 rejection. 
With regard to the applicant’s arguments concerning perfecting priority (see page 5 of arguments), the rejections have not been withdrawn, thus, the rejections based on Noujima are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735